*170Response to Application for Rehearing.
MAYFIELD, J.
On a thorough examination of this application for a rehearing, and on further examination of the record, we are constrained to adhere to the orig-' inal opinion and to the conclusion and decision reached on the original hearing. In confirmation of the correctness of the conclusion that the plaintiff could not in this action establish title, we may add that the record in this case shows conclusively that the plaintiff had no possession to the zone or band of land from which the coal in question was mined by the defendant, other than the constructive possession which the legal title draws to itself. While such constructive possession is sufficient to support the action, the plaintiff did not and could not show such constructive possession in this action. He confessedly had no documentary title to this particular land or to any other lands adjoining it. The deed under which he claims title was shown to be absolutely void because it was an .attempt to convey the homestead, and was not separately acknowledged by the wife as required by the statute; consequently, at best, it could answer only as color of title.
Hence, in order to establish title which would draw to it constructive possession sufficient to support the action, he must prove the open, notorious, and continuous adverse possession of the land for 10 years prior to the alleged conversion of the coal by the defendant. This transitory action of trover was not the appropriate action in which to establish such title; and without establishing it the plaintiff showed no right to recover.
It matters not what may be the rights of the defendant — whether or not he was holding the land adversely, or where the dividing line between sections 10 and 11 may be. The plaintiff having proven no property in himself, general or special, and having shown no right *171to tbe immediate possession of tbe coal thus mined by tbe defendant, be could not recover in tbe action of trover.